DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1, 10, 12-13, 16, 19, 22-23, 35, 38-39, 44-45, 51, 54, 69-70, 73 and 79-80 are pending in this Office Action.
Claims 13, 16, 19, 23, 45, 51, 54 and 69 are preliminarily amended.
Claims 79-80 are new.
Claims 2-9, 11, 14-15, 17-18, 20-21, 24-34, 36-37, 40-43, 46-50, 52-53, 55-68, 71-72 and 74-78 are preliminarily canceled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“receiving module configured to” in claims 69-70 and “determining module configured to” in claim 69.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 12-13, 16, 19, 22-23, 35, 38-39, 44-45, 51, 54, 69-70, 73 and 79-80 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by see Kim et al. (US 2019/0159230 A1 supported by provisional 62/335031 dated 05/11/2016; all citations to Kim et al. are to the provisional application).

In regards to claim 1, Kim teaches a method for transporting common control information, comprising:
transmitting, by a transmitting end, the common control information (see Fig. 2-1 “DL Control channel” also shown in Fig. 3-1 which is common control information transmitted in the downlink, and see page 7 fourth paragraph, “To receive a data channel, the UE should first receive a control channel. To receive the control channel, the UE needs to perform blind detection (BD) for the control channel to identify whether a specific channel/location is a channel of the UE”) 
on M time-domain resources (see Fig. 2-1 where a time-domain resource relates to One TTI; and see Fig 3-1 where there are a plurality of TTIs or M TTIs as also shown in Fig. 3-4 where TTI is also referred to as a subframe) 
through M transmission resources (a transmission resource relates to a CCE which corresponds to each of the M TTIs in the time domain, see page 5 last paragraph, “The basic unit for configuring the control information may be defined as a control channel unit (CCU). One CCE may be defined as a set of specific N REs. That is, the CCE may be defined as a set of N REs. One or more CCEs constitute one meaningful control channel (CCH)”), 
wherein each of the time-domain resources comprises N time-domain symbols (“N OFDM_control”, See page 7 fourth paragraph, “In addition, assume that a duration of OFDM symbol(s) used as the control channel within one subframe or a data scheduling time unit is Rctrl and the number of OFDM symbols constituting Rctr1 is NoFDM_control”), 
wherein the time-domain resource where the common control information of each of the transmission resources is located is determined according to a resource index of the transmission resource (see Page 9 Fig. 3-1(a-b) and Page 11 Fig. 3-2(a-b) each showing CCE/CCU indexing for control information resource location, see page 10 sixth paragraph, “A search space per aggregation level may be configured for the UE. The search space may be configured based on the number NoFDM_control (=1) of OFDM symbols used as the control channel. Referring to the figure below, for example, when the aggregation level is 2, CCE indexes O to 9 may be determined as the search space by a function or additional signaling for determining the search space of the UE. In this case, the number of BDs of the UE with respect to the search space of aggregation leveI=2 is a maximum of 5”) or determined according to the resource index of the transmission resource and a value of N (For case of N=1 see citation above using CCE index, and when N > 1 control information resource location is determined based on CCE index and N, see Page 11 first paragraph, “A search space for each aggregation level L based on NoFDM_control=1 may be referred to as SS_L. Then, when NoFDM_control>1, the search space for each aggregation level L on each OFDM symbol is determined based on SS_L. Notably, the search space of the UE is determined by the aforementioned time-first mapping scheme. For example, when NoFDM_contro1=2, the CCH may be configured as illustrated below in Figure 3-2(b) based on SS_L. In this case, an index in which the search space is started on the second OFDM symbol may be simply equal to a start index on the first symbol”), wherein M and N are positive integers (M relates to One TTI where there are 1 or more TTIs in Fig. 3-1 and Fig. 3-4 thus M is a positive integer, and for N being a positive integer see citations above where NoFDM_control=1  or NoFDM_control>1 which are positive integers).

In regards to claim 10, Kim teaches the method of claim 1, wherein the common control information and at least one of the following are frequency division multiplexed: a synchronization signal, a broadcast channel and a measurement reference signal (broadcast channel band or PBCH band, see Page 6 last paragraph, “For example, the eNB may transmit a control channel transmission band that the UE may assume or a control channel transmission band that the eNB transmits through a system information transmission channel such as a PBCH”).

In regards to claim 12, Kim teaches the method of claim 1, wherein the value of N is obtained according to at least one of the following information: 
a system bandwidth, subcarrier spacing, a total number of subcarriers included in one of the symbols, a length of the common control information, and a maximum number of receiving manners of a receiving end corresponding to the common control information; or the value of N belongs to a set having at least two positive integers (implicit based on subframe configuration and maximum number of receiving manners is interpreted as Max number of BDs, see page 7 last paragraph, “If there may be additional explicit signaling for (or indicating) NoFDM_control or the UE may be implicitly aware of NoFDM_control by subframe configuration, the maximum number Nmax_BD of BDs of the UE may be semi-evenly distributed over NoFoM_control OFDM symbols”; where subframe configuration includes subcarrier spacing per Page 13 second paragraph, “As illustrated in the figure, the length of a subframe and the length of OFDM symbols constituting one subframe differ according to numerology, specifically, a subcarrier spacing in each subband or carrier (hereinafter, referred to as a carrier)”).

In regards to claim 13, Kim teaches the method of claim 1, further comprising: transmitting the value of N to a receiving end, wherein the transmitting the value of N to a receiving end comprises: transmitting the value of N in another common control information to the receiving end (see page 7 last two paragraphs, “The number of BDs performed by the UE may be explicitly signaled by the eNB at each CCE aggregation level on each OFDM symbol… If there may be additional explicit signaling for (or indicating) NoFDM_control or the UE may be implicitly aware of NoFDM_control by subframe configuration, the maximum number Nmax_BD of BDs of the UE may be semi-evenly distributed over NoFoM_control OFDM symbols”).

In regards to claim 16, Kim teaches the method of claim 1, wherein
M1 time-domain resources among the M time-domain resources are located at a beginning of a downlink transmission domain; or the M1 time-domain resources among the M time-domain resources are located at the beginning of the downlink transmission domain, M2 time-domain resources among the M time-domain resources are at an end of the downlink transmission domain, the M1 time-domain resources and the M2 time-domain resources are separated by x time-domain symbols (see page 14 Fig. 3-4 where M1 is interpreted as time-domain resources for DL control at the beginning of each sub-frame or TTI; M2 is interpreted as time-domain resources for UL control at the end of each sub-frame or TTI; and X time-domain symbols are interpreted as symbols in-between M1 and M2 for DL data or UL data), and 
x is an integer greater than 0, wherein M1+M2=M or M1+M2 <M, and M1 and M2 are integers (See above citation to page 14 Fig. 3-4 where the number of symbols for M1 and M2 are less than the number of symbols for M or the whole TTI, and where there is at least one symbol for X of DL data or UL data).

In regards to claim 19, Kim teaches the method of claim 1, wherein at least one of the following is satisfied:
a one-to-one correspondence exists between the M transmission resources and M synchronization signals; a one-to-one correspondence exists between the M transmission resources and M time-domain resources of a broadcast channel; a one-to-one correspondence exists between the M transmission resources and M time-domain resources of a measurement reference signal, wherein each of the time-domain resource of the measurement reference signal comprises at least one measurement reference signal port; each time-domain synchronization signal corresponds to one or more of the M transmission resources; and the transmission resources are distinguished from each other by at least one of the following: a transmission beam, a transmission antenna, a transmission port, a frequency-domain resource corresponding to a transmitting reference signal a sequence resource corresponding to the transmitting reference signal and a time-domain resource corresponding to the transmitting reference signal (transmission resources can be related to transmission beams thus being distinguished by transmission beam, see page 9 second paragraph, “Scheme 1 may be reasonable when analog beamforming in which only a limited number of beam directions are formed with respect to one symbol is considered”).

In regards to claim 22, Kim teaches the method of claim 1, wherein an aggregation degree corresponding to one of the common control information in one of the time-domain resources (aggregation level, see page 7 fifth paragraph, “An element that should be additionally considered to distribute the maximum number of BDs of the U E is a CCE aggregation level”), a total number of candidate control channel resources included in one search space per aggregation degree (max number of BDs, see page 7 fifth paragraph, “An element that should be additionally considered to distribute the maximum number of BDs of the U E is a CCE aggregation level”), or the aggregation degree corresponding to one of the common control information in one of the time-domain resources and the total number of the candidate control channel resources included in one search space per aggregation degree (see both citations above) are determined by at least one of the following:
a manner being notified by first-level common control information (see page 7 fifth paragraph, “The number of BDs performed by the UE may be explicitly signaled by the eNB at each CCE aggregation level on each OFDM symbol”); a manner being determined by a system bandwidth; a manner being determined by a total number of demodulation reference signal ports corresponding to the one of the time-domain resources; and notifying information about the aggregation degree and the total number of the candidate control channels per aggregation degree (see page 7 fifth paragraph, “The number of BDs performed by the UE may be explicitly signaled by the eNB at each CCE aggregation level on each OFDM symbol”).

In regards to claim 23, Kim teaches the method of claim 1, wherein at least one of the following is satisfied:
the N time-domain symbols have Y types of subcarrier spacing, and Y is an integer greater than 1; the time-domain resources satisfy at least one of the following: M*N time-domain symbols included in the M time-domain resources are divided into [(M* N)/T1] subunits, and the subunits are equally spaced, wherein T1 denotes a maximum number of time-domain symbols included in one subunit and * denotes a multiplication operator: and the M*N time-domain symbols are distributed over one or more subframes, and the M*N time-domain symbols occupy part of time-domain symbols of each subframe, wherein T1 is an integer greater than or equal to 1; and each T first time units have a time-domain resource set, and the time-domain resource set is composed of the M time-domain resources, wherein T is an integer multiple of a transmission period of a first common signal, and the first common signal (N time-domain symbols can have a plurality of types of subcarrier spacing, see Page 14 Fig. 3-4 showing a plurality of subcarrier spacing with regards to N time-domain symbols, and see Page 13 second paragraph, “In Figure 3-4 below illustrates an embodiment in which different numerologies are multiplexed in one system. As illustrated in the figure, the length of a subframe and the length of OFDM symbols constituting one subframe differ according to numerology, specifically, a subcarrier spacing in each subband or carrier (hereinafter, referred to as a carrier)”).

In regards to claim 35, Kim teaches a method for transporting common control information, comprising:
receiving, by a receiving end, the common control information (see Fig. 2-1 “DL Control channel” also shown in Fig. 3-1 which is common control information transmitted in the downlink, and see page 7 fourth paragraph, “To receive a data channel, the UE should first receive a control channel. To receive the control channel, the UE needs to perform blind detection (BD) for the control channel to identify whether a specific channel/location is a channel of the UE”) on M time-domain resources (see Fig. 2-1 where a time-domain resource relates to One TTI; and see Fig 3-1 where there are a plurality of TTIs or M TTIs as also shown in Fig. 3-4 where TTI is also referred to as a subframe), wherein each of the time-domain resources comprises N time-domain symbols (“N OFDM_control”, See page 7 fourth paragraph, “In addition, assume that a duration of OFDM symbol(s) used as the control channel within one subframe or a data scheduling time unit is Rctrl and the number of OFDM symbols constituting Rctr1 is NoFDM_control”), and transmission resources corresponding to the time-domain resources are different (a transmission resource relates to a CCE which are different and correspond to each of the M TTIs in the time domain, see page 5 last paragraph, “The basic unit for configuring the control information may be defined as a control channel unit (CCU). One CCE may be defined as a set of specific N REs. That is, the CCE may be defined as a set of N REs. One or more CCEs constitute one meaningful control channel (CCH)”), wherein
the time-domain resource where the common control information of each of the transmission resources is located is determined according to a resource index of the transmission resource (see Page 9 Fig. 3-1(a-b) and Page 11 Fig. 3-2(a-b) each showing CCE/CCU indexing for control information resource location, see page 10 sixth paragraph, “A search space per aggregation level may be configured for the UE. The search space may be configured based on the number NoFDM_control (=1) of OFDM symbols used as the control channel. Referring to the figure below, for example, when the aggregation level is 2, CCE indexes O to 9 may be determined as the search space by a function or additional signaling for determining the search space of the UE. In this case, the number of BDs of the UE with respect to the search space of aggregation leveI=2 is a maximum of 5”) or determined according to the resource index of the transmission resource and a value of N (For case of N=1 see citation above using CCE index, and when N > 1 control information resource location is determined based on CCE index and N, see Page 11 first paragraph, “A search space for each aggregation level L based on NoFDM_control=1 may be referred to as SS_L. Then, when NoFDM_control>1, the search space for each aggregation level L on each OFDM symbol is determined based on SS_L. Notably, the search space of the UE is determined by the aforementioned time-first mapping scheme. For example, when NoFDM_contro1=2, the CCH may be configured as illustrated below in Figure 3-2(b) based on SS_L. In this case, an index in which the search space is started on the second OFDM symbol may be simply equal to a start index on the first symbol”), wherein M and N are positive integers (M relates to One TTI where there are 1 or more TTIs in Fig. 3-1 and Fig. 3-4 thus M is a positive integer, and for N being a positive integer see citations above where NoFDM_control=1  or NoFDM_control>1 which are positive integers).


determining, by the receiving end, the resource index of the transmission resource where the receiving end is located, and detecting only the common control information in the time-domain resource corresponding to the transmission resource where the receiving end is located among the M time-domain resources (see Page 9 Fig. 3-1(a-b) and Page 11 Fig. 3-2(a-b) each showing CCE/CCU indexing for control information resource location, see page 10 sixth paragraph, “A search space per aggregation level may be configured for the UE. The search space may be configured based on the number NoFDM_control (=1) of OFDM symbols used as the control channel. Referring to the figure below, for example, when the aggregation level is 2, CCE indexes O to 9 may be determined as the search space by a function or additional signaling for determining the search space of the UE. In this case, the number of BDs of the UE with respect to the search space of aggregation leveI=2 is a maximum of 5”);
determining, by the receiving end, the transmission resource where the receiving end is located according to at least one of a synchronization signal, a broadcast channel signal and a measurement reference signal (broadcast channel band or PBCH band, see Page 6 last paragraph, “For example, the eNB may transmit a control channel transmission band that the UE may assume or a control channel transmission band that the eNB transmits through a system information transmission channel such as a PBCH”); and
determining, by the receiving end, a time-frequency resource on which the receiving end detects the common control information according to a total number of receiving manners used by the common control information having been received (see claim 35 and maximum number of receiving manners is interpreted as Max number of BDs, see page 7 last paragraph, “If there may be additional explicit signaling for (or indicating) NoFDM_control or the UE may be implicitly aware of NoFDM_control by subframe configuration, the maximum number Nmax_BD of BDs of the UE may be semi-evenly distributed over NoFoM_control OFDM symbols”).

In regards to claim 39, Kim teaches the method of claim 35, wherein the common control information comprises at least one of the following:
a common message; and a common control signaling for indicating configuration information about the common message (see claim 35 and Fig. 2-1 “DL Control channel” also shown in Fig. 3-1 which is common control information transmitted in the downlink, and see page 4 third paragraph, “In this case, the DL control channel is control information transmitted by the eNB to the UE and may include not only DL specific information such as DL scheduling but also information about cell configuration that the UE should be aware of and UL specific information such as a UL grant”).

In regards to claim 44, Kim teaches the method of claim 35, wherein
the value of N is obtained according to at least one of the following information: a system bandwidth, subcarrier spacing, a total number of subcarriers included in one of the symbols, a length of the common control information, and a maximum number of receiving manners of the receiving end corresponding to the common control information; or the value of N belongs to a set having at least two positive integers (implicit based on subframe configuration and maximum number of receiving manners is interpreted as Max number of BDs, see page 7 last paragraph, “If there may be additional explicit signaling for (or indicating) NoFDM_control or the UE may be implicitly aware of NoFDM_control by subframe configuration, the maximum number Nmax_BD of BDs of the UE may be semi-evenly distributed over NoFoM_control OFDM symbols”; where subframe configuration includes subcarrier spacing per Page 13 second paragraph, “As illustrated in the figure, the length of a subframe and the length of OFDM symbols constituting one subframe differ according to numerology, specifically, a subcarrier spacing in each subband or carrier (hereinafter, referred to as a carrier)”).

In regards to claim 45, Kim teaches the method of claim 35, further comprising: receiving the value of N transmitted from a transmitting end, wherein the receiving the value of N transmitted from the transmitting end comprises: receiving the value of N included in another common control information and transmitted from the transmitting end (see page 7 last two paragraphs, “The number of BDs performed by the UE may be explicitly signaled by the eNB at each CCE aggregation level on each OFDM symbol… If there may be additional explicit signaling for (or indicating) NoFDM_control or the UE may be implicitly aware of NoFDM_control by subframe configuration, the maximum number Nmax_BD of BDs of the UE may be semi-evenly distributed over NoFoM_control OFDM symbols”).

In regards to claim 51, Kim teaches the method of claim 39, wherein
M1 time-domain resources in the M time-domain resources are located at a beginning of a downlink transmission domain; or M1 time-domain resources in the M time-domain resources are located at the beginning of the downlink transmission domain, M2 time-domain resources in the M time-domain resources are located at an end of the downlink transmission domain, the M1 time-domain resources and the M2 time-domain resources are separated by x time-domain symbols (see page 14 Fig. 3-4 where M1 is interpreted as time-domain resources for DL control at the beginning of each sub-frame or TTI; M2 is interpreted as time-domain resources for UL control at the end of each sub-frame or TTI; and X time-domain symbols are interpreted as symbols in-between M1 and M2 for DL data or UL data), and x is an integer greater than 0, wherein M1+M2=M or M1+M2<M, and M1 and M2 are integers (See above citation to page 14 Fig. 3-4 where the number of symbols for M1 and M2 are less than the number of symbols for M or the whole TTI, and where there is at least one symbol for X of DL data or UL data).

In regards to claim 54, Kim teaches the method of claim 35, wherein at least one of the following is satisfied:
the transmission resources are distinguished from each other by at least one of the following: a transmission beam, a transmission antenna, a transmission port, a frequency-domain resource corresponding to a transmitting reference signal a sequence resource corresponding to the transmitting reference signal and a time-domain resource corresponding to the transmitting reference signal; at least one of the following is satisfied: a one-to-one correspondence exists between the M transmission resources and M synchronization signals; a one-to-one correspondence exists between the M transmission resources and M time-domain resources of a broadcast channel; a one-to-one correspondence exists between the M transmission resources and M time-domain resources of a measurement reference signal, wherein each time-domain resource of the measurement reference signal comprises at least one measurement reference signal port; and each time-domain synchronization signal corresponds to one or more of the M transmission resources (transmission resources can be related to transmission beams thus being distinguished by transmission beam, see page 9 second paragraph, “Scheme 1 may be reasonable when analog beamforming in which only a limited number of beam directions are formed with respect to one symbol is considered”).

In regards to claim 69, it is rejected for the same reasoning as claim 35 as they are analogous in scope except for the limitations of an apparatus, receiving module, and determining module which are taught by Kim (UE receives control channel and identifies or determines information, see page 7 fourth paragraph, “To receive a data channel, the UE should first receive a control channel. To receive the to identify whether a specific channel/location is a channel of the UE”; and fifth paragraph, “That is, a search space of the UE may be differently determined according to how many CCEs constitute one CCH and the number of BDs per CCE aggregation level should also be determined”).

In regards to claim 70, Kim teaches the apparatus of claim 69, wherein
before receiving the common control information, the receiving module is further configured to determine the resource index of the transmission resource where the receiving end is located, and detect the common control information in the time-domain resource corresponding to the transmission resource where the receiving end is located among the M time-domain resources (see Page 9 Fig. 3-1(a-b) and Page 11 Fig. 3-2(a-b) each showing CCE/CCU indexing for control information resource location, see page 10 sixth paragraph, “A search space per aggregation level may be configured for the UE. The search space may be configured based on the number NoFDM_control (=1) of OFDM symbols used as the control channel. Referring to the figure below, for example, when the aggregation level is 2, CCE indexes O to 9 may be determined as the search space by a function or additional signaling for determining the search space of the UE. In this case, the number of BDs of the UE with respect to the search space of aggregation leveI=2 is a maximum of 5”);
the receiving module is configured to determine the transmission resource where the receiving end is located according to at least one of a synchronization signal, a broadcast channel signal and a measurement reference signal (broadcast channel band or PBCH band, see Page 6 last paragraph, “For example, the eNB may transmit a control channel transmission band that the UE may assume or a control channel transmission band that the eNB transmits through a system information transmission channel such as a PBCH”); and
(see claim 35 and maximum number of receiving manners is interpreted as Max number of BDs, see page 7 last paragraph, “If there may be additional explicit signaling for (or indicating) NoFDM_control or the UE may be implicitly aware of NoFDM_control by subframe configuration, the maximum number Nmax_BD of BDs of the UE may be semi-evenly distributed over NoFoM_control OFDM symbols”).

In regards to claim 73, Kim teaches the apparatus of claim 69, wherein the common control information comprises at least one of the following:
a common message; and a common control signaling for indicating configuration information about the common message (see claim 35 and Fig. 2-1 “DL Control channel” also shown in Fig. 3-1 which is common control information transmitted in the downlink, and see page 4 third paragraph, “In this case, the DL control channel is control information transmitted by the eNB to the UE and may include not only DL specific information such as DL scheduling but also information about cell configuration that the UE should be aware of and UL specific information such as a UL grant”).

In regards to claim 79, Kim teaches the apparatus of claim 69, wherein
the value of N is obtained according to at least one of the following information: a system bandwidth, subcarrier spacing, a total number of subcarriers included in one of the symbols, a length of the common control information, and a maximum number of receiving manners of the receiving end corresponding to the common control information; or the value of N belongs to a set having at least two positive integers (implicit based on subframe configuration and maximum number of receiving manners is interpreted as Max number of BDs, see page 7 last paragraph, “If there may be additional explicit signaling for (or indicating) NoFDM_control or the UE may be implicitly aware of NoFDM_control by subframe configuration, the maximum number Nmax_BD of BDs of the UE may be semi-evenly distributed over NoFoM_control OFDM symbols”; where subframe configuration includes subcarrier spacing per Page 13 second paragraph, “As illustrated in the figure, the length of a subframe and the length of OFDM symbols constituting one subframe differ according to numerology, specifically, a subcarrier spacing in each subband or carrier (hereinafter, referred to as a carrier)”).

In regards to claim 80, Kim teaches the apparatus of claim 69, wherein at least one of the following is satisfied:
the transmission resources are distinguished from each other by at least one of the following: a transmission beam, a transmission antenna, a transmission port, a frequency-domain resource corresponding to a transmitting reference signal, a sequence resource corresponding to the transmitting reference signal, and a time-domain resource corresponding to the transmitting reference signal; and at least one of the following is satisfied: a one-to-one correspondence exists between the M transmission resources and M synchronization signals; a one-to-one correspondence exists between the M transmission resources and M time-domain resources of a broadcast channel; a one-to-one correspondence exists between the M transmission resources and M time-domain resources of a measurement reference signal, wherein each time-domain resource of the measurement reference signal comprises at least one measurement reference signal port; and each time-domain synchronization signal corresponds to one or more of the M transmission resources (transmission resources can be related to transmission beams thus being distinguished by transmission beam, see page 9 second paragraph, “Scheme 1 may be reasonable when analog beamforming in which only a limited number of beam directions are formed with respect to one symbol is considered”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD ALI whose telephone number is (571)270-1920.  The examiner can normally be reached on 11:00 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD ALI/               Examiner, Art Unit 2478             

/KODZOVI ACOLATSE/               Primary Examiner, Art Unit 2478